DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 09/08/2022.
Claims 1-2, 4-5, 7-9, 11-17, 19-21 and 23 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7-9, 11-17, 19-21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the following reasons:
the limitation “the roof element comprising a primary end of at least one first transformer for DC-AC conversion per roof element, the first transformer adapted to provide DC output” and “the first electronics comprising … an oscillator” (emphasis added) is not supported by the originally filed disclosure.  This is because paragraph [0064] of the specification states “Figure 4 shows details of the present system, including roof receiving elements 2, oscillator 14a, secondary ends of the first transformer 12, second electronics 34, secondary conductor 36, AC output 15, which may also be a DC output if optional oscillator 14a is not present” (emphasis added).  In other words, the originally filed disclosure does not support a system where DC output is provided while having an oscillator in the claimed manner.
The limitation “a second transistor in electrical contact with a secondary conductor of the rafter and with a secondary side of the first transformer” (emphasis added) is not supported by the originally filed disclosure.  In pages 6-7 of the Remarks, the Applicants stated that the second transistors M3 and M4 are in electrical contact with the secondary side of the transformers TR1 and TR2 as shown in figs. 5-6; however, figs. 5-6 do not show the secondary transistor M3 and M4 are also in electrical contact with the secondary conductor of the rafter.
The limitation “at least one first transformer for DC-AC conversion per roof element”, which means the transformer transforms DC to AC, as well as “the first transformer adapted to provide DC”, which requires the transformer also provides DC output, that is not supported by the originally filed disclosure.  This is because the originally filed disclosure does not support a transformer that provides both AC and DC outputs.  Furthermore, it is unclear as to how a transformer that is required to provide AC output as stated as “DC-AC conversion” is also adapted to provide DC output.  If the transformer is required to provide DC output then what would be the reason for said transformer to transforms DC to AC in the first place?
For the reasons above, it is concluded that the limitation of claim 1 and its dependent claims 2, 4-5, 7-9, 11-17, 19-21 and 23 are not supported by the originally filed disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-9, 11-17, 19-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is amended to require the first transformer to converts DC to AC as required by the limitation “DC-AC conversion” as well as provided DC output, which renders claim 1 indefinite.  This is because it is unclear as to how a single transformer is configured to provide both AC and DC output.  Furthermore, if the transformer is required to provide DC output, then what would be the point of performing DC-AC conversion in the first place? 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-5, 7-9, 11-17, 19-21 and 23 have been considered but are moot because the new ground of rejection does not rely on any rationale applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        10/03/2022